Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The application of Ross D. Hinrichsen for Wireless Tracking Of Device Characteristics filed 12/23/21 has been examined. Claims 21-39 are pending. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes the phrase “the invention”. This implied and should be avoided.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22,24,29,31-34, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karen US Patent Application Publication 20100275934. 


          Regarding claim 21, Karen teaches a system for determining a position of a device in a person, the system comprising: a medical device configured to be removably insertable into the person (paragraph 089-090); a first wireless tag positioned within one portion of the medical device (paragraph 096); and a tracking device including processing circuitry configured to: interrogate, when the medical device is inserted in the person, the first wireless tag, determine a position of the medical device relative to the tracking device based on the interrogation of the first wireless tag (paragraph 08-10,093-094); and in response to determining that the position of the device is a first predetermined position, control the device to perform a function (paragraph 08, 096-098).

        Regarding claim 22, Karen teaches the medical device includes a second wireless tag (marker is place on the medical instrument, paragraph 090), and wherein the processing circuitry is further configured to: determine an impedance quantity and a distance between the first and second wireless tags by assessing a signal strength and a response time (paragraph 0116, 0118,0125).
      Regarding claim 24, Keren teaches the determining of the position of the medical device includes determining an orientation of the medical device (paragraph 098,0149).
       Regarding claim 29, Keren teaches the first wireless tag is a radio frequency identification (RFID) wireless tag (paragraph 090).


       Regarding claim 31, Karen teaches the first wireless tag is a passive wireless tag, and wherein the passive wireless tag is configured to activate and transmit a wireless signal in response to being interrogated (paragraph 011,081).
       Regarding claim 32, Keren teaches a method for assessing a position of a medical device within a person, the medical device configured to be removably insertable into the person, the medical device including a first wireless tag positioned within a portion of the medical device (paragraph 088-90), the method comprising: interrogating, when the medical device is inserted in the person, the first wireless tag (paragraph 093-094); determining the position of the medical device based on the interrogation of the first wireless tag and in response to the position of the medical device being at a first position, controlling the medical device to perform a function (08-09,096-098).
        Regarding claim 33, Karen teaches the medical device includes a second wireless tag (marker is place on the medical instrument, paragraph 090), and wherein the processing circuitry is further configured to: determine an impedance quantity and a distance between the first and second wireless tags by assessing a signal strength and a response time (paragraph 0116, 0118,0125).

      Regarding claim 34, Keren teaches the determining of the position of the medical device includes determining an orientation of the medical device (paragraph 098,0149).
       Regarding claim 40, Karen teaches the first wireless tag is a passive wireless tag, and wherein the passive wireless tag is configured to activate and transmit a wireless signal in response to being interrogated (paragraph 011,081).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karen US Patent Application Publication 20100275934 in view of Prutchi et al. US Patent 6198968. 
         Regarding claim 23, Keren is not explicit in teaching the impedance quantity between the wireless tags corresponds to an indication of a quality of therapy. Prutchi in an analogous art teaches the impedance quantity between the wireless tags corresponds to an indication of a quality of therapy (col. 5 lines 4-15).

    It would have been obvious to one of ordinary skill in the art to modify the system of Keren as disclosed by Prutchi because the impedance measurement of the implanted device provides a reliable indication of the status of the implanted device.

        Claim(s) 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karen US Patent Application Publication 20100275934 in view of Scully et al. US Patent Application Publication 20070078334.
       Regarding claim 25 and 35, Karen is not explicit in teaching displaying, on a display device, the position of the medical device within the person. Scully in an analogous art teaches displaying, on a display device, the position of the medical device within the person. (paragraph 040).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of karen as disclosed by Scully because such modification provide for a more effective use of the treatment device by providing a visual indication of the location of the treatment instrument. 



               Claim(s) 26-28 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karen US Patent Application Publication 20100275934 in view of Tillman US Patent Application Publication 20160157868.
       Regarding claim 26-28 and 36-38, Keren is silent on teaching the device further includes an elongated body of one of a rigid and compliant material having a proximal portion, a distal portion and a lumen extending between the proximal portion and the distal portion and the at least one wireless tag including a plurality of wireless tags, respective wireless tags of the plurality of wireless tags being embedded within at least two selected from a group consisting of a shaft, tip, balloon and guidewire lumen of the device. Tillman in an analogous art teaches implanted device that includes an elongated body of one of a rigid and compliant material having a proximal portion, a distal portion and a lumen extending between the proximal portion and the distal portion and the at least one wireless tag including a plurality of wireless tags, respective wireless tags of the plurality of wireless tags being embedded within at least two selected from a group consisting of a shaft, tip, balloon and guidewire lumen of the device (paragraph 060). Tillman teaches at least one treatment element of the device is expandable and the at least one wireless tag including a plurality of wireless tags embedded within the expandable treatment element of the device, the interrogation of the plurality of wireless tags indicating at least one characteristic of expansion of one of an expandable and compliant treatment element of the device, the at least one characteristic of expansion of the expandable treatment element of the device includes a distance between wireless tags during expansion of the expandable portion of the device (paragraph 08,033,041).

      It would have been obvious to one of ordinary skill in the art to modify the system of Keren at the time of the invention as disclosed by Tillman because such modification provide a more suitable device to be implanted in a blood vessel for the effective treatment of an individual further providing a more adaptable treatment device for the human body.

         Claim(s) 30 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karen US Patent Application Publication 20100275934 in view of Lio et al. US Patent Application Publication 20050012610.
      Regarding claim 30 and 39, Keren teaches the interrogation includes receiving wireless
data from the wireless tag (paragraph 081) but is silent on teaching the wireless data including data selected from a group of temperature data, treatment element data, impedance data, pressure data, leak data and flow velocity data. Lio in an analogous art teaches receiving wireless data from a wireless tag and the data include temperature data (paragraph 040).

       It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Keren as disclosed by Lio et al. because such modification provide an efficient means of monitoring temperature condition in the body in order to provide effective treatment and the detection of adverse condition.









Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683